Name: Commission Regulation (EC) No 243/1999 of 1 February 1999 amending Regulations (EC) No 478/97 and (EC) No 20/98 laying down rules for the application of Council Regulation (EC) No 2200/96 as regards preliminary recognition and aid to producer organisations, respectively
 Type: Regulation
 Subject Matter: cooperation policy;  agricultural structures and production;  economic policy;  agricultural policy
 Date Published: nan

 Avis juridique important|31999R0243Commission Regulation (EC) No 243/1999 of 1 February 1999 amending Regulations (EC) No 478/97 and (EC) No 20/98 laying down rules for the application of Council Regulation (EC) No 2200/96 as regards preliminary recognition and aid to producer organisations, respectively Official Journal L 027 , 02/02/1999 P. 0008 - 0009COMMISSION REGULATION (EC) No 243/1999 of 1 February 1999 amending Regulations (EC) No 478/97 and (EC) No 20/98 laying down rules for the application of Council Regulation (EC) No 2200/96 as regards preliminary recognition and aid to producer organisations, respectively THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables (1), as amended by Commission Regulation (EC) No 2520/97 (2), and in particular Article 48 thereof,Whereas Article 2(2) of Commission Regulation (EC) No 20/98 (3) provides that the aid to cover the costs of forming and operating producer organisations granted preliminary recognition is to be determined on the basis of their marketed production; whereas natural disasters can cause a steep fall in marketed production in a given year; whereas in such cases in order to avoid drastic reductions in the Community aid to producer organisations granted preliminary recognition as might jeopardise its operation, there should be a limit on the reduction in marketed production taken into account for the purposes of calculating the aid; whereas that limit must be determined by reference to the yield and the average prices obtained by the producer organisations granted preliminary recognition or by their members in the three years preceding the year of the disaster, and must be fixed to take account of normal production fluctuations due to weather conditions; whereas, in the case of Portugal, the marketed production thus fixed must also be used to calculate the aid granted pursuant to Article 14(7) of Regulation (EC) No 2200/96;Whereas Articles 2(2) and 5(1) of Commission Regulation (EC) No 478/97 (4) lay down two different dates for implementation of recognition plans; whereas, for the sake of consistency, a single date should be fixed for the start of implementation of any recognition plan;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1 Regulation (EC) No 20/98 is hereby amended as follows:1. the following paragraph 3 is added to Article 1:'3. In the event of a natural disaster recognised by the competent national authorities, marketed production within the meaning of paragraph 2 shall be deemed to be at least 70 % of the average theoretical value equal to:- the area belonging to the producer organisation granted preliminary recognition and sown to the product in question during the year of the natural disaster, multiplied by:- the average yield and average price obtained by the producer organisation or its members for the product in question during the three years prior to the natural disaster or, where the Member State so decides, obtained in the same production region during the three years prior to the disaster.`;2. the following paragraph is added to Article 13:'In the event of a natural disaster recognised by the competent Portuguese authorities, Article 1(3) of this Regulation shall apply for the calculation of the marketed production to be used for the purposes of Article 14(7) of Regulation (EC) No 2200/96.`Article 2 Article 5(1) of Regulation (EC) No 478/97 is deleted.Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 February 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21. 11. 1996, p. 1.(2) OJ L 346, 17. 12. 1997, p. 41.(3) OJ L 4, 8. 1. 1998, p. 40.(4) OJ L 75, 15. 3. 1997, p. 4.